Citation Nr: 1533777	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for scar, left great toe.

2.  Entitlement to an increased rating greater than 10 percent for hypertension.

3.  Entitlement to a compensable rating for hallux valgus, right foot.

4.  Entitlement to an increased rating greater than 10 percent for hallux valgus, left foot.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to February 1973 and from October 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for nose bleeds and headaches have been raised by the record in a January 2011 VA hypertension examination, wherein the examiner indicated that the Veteran had a history of headaches and nosebleeds related to his hypertension, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's scar, left great toe, results in subjective pain to pressure and palpation.

2.  The Veteran's hypertension is manifested by symptoms such as fatigue and dizziness, but not by systolic pressure predominantly 200 millimeters of mercury (Hg) or more or diastolic pressure predominantly 110 or more.

3.  The Veteran's hallux valgus, right foot, has not required corrective surgery, and currently is manifested primarily by pain, with occasional lower extremity swelling subjectively attributed to the hallux valgus deformity, and is not equivalent to amputation of the great toe.

4.  The Veteran's hallux valgus, left foot, has required corrective surgery, and currently is manifested primarily by pain, with occasional lower extremity swelling subjectively attributed to the hallux valgus deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no greater, for scar, left great toe, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7804 (2014).

2.  The criteria for a disability rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, DC 7101 (2014).

3.  The criteria for a compensable disability rating for the Veteran's hallux valgus, right foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5280 (2014).

4.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's hallux valgus, left foot, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A VCAA letter in December 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and he has not reported treatment with VA for the claimed disabilities on appeal.  Private medical records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran multiple VA examinations for his hypertension, bilateral hallux valgus deformities, and left great toe scar.  The examination reports, in total, are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  The Board concludes the examination reports in this case are adequate upon which to rate the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching that conclusion, the Board has considered the arguments made by the Veteran's representative that the December 2012 VA examinations of record are inadequate as to the left great toe scar and bilateral hallux valgus deformities.  As to the criticism that the December 2012 scar examination was inadequate because it did not discuss whether the Veteran was wearing socks or close-toed shoes and the effect that such footwear had on his scar pain, as the Veteran's disability rating is increased herein to 10 percent based on the subjective reports of pain (the maximum rating permitted), the Board finds that a remand for another examination of the left great toe scar to demonstrate pain would serve no useful purpose.  As to the December 2012 VA examination of the right and left hallux valgus deformities, the Veteran's representative contends that the Disability Benefits Questionnaire (DBQ) (i.e. the examination report) does not indicate that the examiner actually examined the feet.  Such an allegation clearly is not the case based on the information contained in the examination reports of the feet.  The December 2012 VA examination reports of the feet included multiple entries evidencing a physical examination of the feet.  For example, the contemporaneous DBQ for the Veteran's pes planus of the bilateral feet noted that there was objective evidence of marked deformity of the feet.  As such, the Board finds the arguments raised by the Veteran's representative as to the adequacy of the December 2012 VA feet examination reports to be without merit.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Scar, Left Great Toe

The above referenced April 2012 rating decision granted entitlement to service connection for a scar of the left great toe, incurred as a result of surgery on the Veteran's left hallux valgus deformity, and assigned a noncompensable rating under 38 C.F.R. § 4.118, DC 7804, effective October 14, 2010.  The Veteran claims the rating does not accurately depict the severity of his current condition.

Prior to the appellate time period, in 2008 the Veteran underwent corrective surgery for his service-connected left hallux valgus deformity, which resulted in a scar of the left great toe.  

The Veteran was afforded a VA examination for the feet in January 2011.  On examination, there was a well healed surgical scar to the left great toe at the metatarsophalangeal joint measuring 11 centimeters (cm) by 0.1 cm.  The scar was highly mobile and nonadherent.  There was no keloid formation, hypertrophy, subcutaneous tissue loss, or resulting restriction of movement.  The examiner did not address whether there was tenderness to palpation.  

The Veteran was afforded a VA examination specifically for the scar in December 2012.  The examiner noted that the scar was not painful or unstable.  The scar was linear and 5 cm in length.  There was no associated muscle or nerve damage.  The scar did not affect the Veteran's ability to work.

In his October 2013 substantive appeal, the Veteran reported that the scar was tender to the touch and that it was "virtually impossible" to wear close-toed shoes on the left foot.  In addition, it hurt to wear socks and it was necessary that he wear prescribed orthopedic shoes.  He claimed that his scar warranted a 10 percent rating.

Scars are evaluated based on their location, size, appearance, and associated functional limitations.  38 C.F.R. § 4.118, DCs 7800-7805 (2014).  The Veteran's scar is currently rated under DC 7804, which provides (in relevant part) a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  When applicable, scars evaluated under DCs 7800-7802, or 7805 may also receive an evaluation under DC 7804.  Id. at Note (3).

On review and after resolving any doubt in the Veteran's favor, the Board finds that an initial 10 percent disability rating, but no higher, is warranted for the duration of the claim for the Veteran's left great toe scar.  Although there is no indication of instability of the scar, the Veteran has reported episodes of tenderness to palpation.  In addition, he claims that this tenderness makes it extremely difficult to wear socks or shoes.  Although on examination no independent verification of these symptoms was found, the Veteran is competent to report the signs he experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  These reports are considered to equate to the "pain" required for a compensable evaluation under DC 7804.  Therefore, a 10 percent rating is warranted under DC 7804.  No higher rating is warranted under DC 7804 unless there are three or more scars involved, which is not the case here.

As to granting a higher rating under one of the other scar DCs, the Board finds that no higher rating is warranted.  DC 7800 provides for ratings based on burn scars or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the Veteran's scar at issue is not on the head, face, or neck, the Board finds that DC 7800 is not relevant or applicable.  DC 7801 provides ratings for scars not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801.  As the Veteran's scar is linear, DC 7801 is not for application.  DC 7802 provides for ratings based on scars that are superficial and nonlinear, such as the Veteran's, but a compensable rating requires the scar to be 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  As the Veteran's scar is much smaller than that warranted for a compensable rating, a compensable rating under DC 7802 is not warranted.  As the Veteran's sole reported symptom is tenderness associated with the scar, no other DCs need be considered.  Cf. 38 C.F.R. § 4.118, DC 7805.

In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's left great toe scar.  Furthermore, the Board concludes that the Veteran's symptomatology has been sufficiently consistent throughout the appellate time period that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

Hypertension

The Veteran's hypertension currently is rated as 10 percent disabling under DC 7101.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.  Specifically, the Veteran alleges that his condition has worsened, as evidenced by the fact that since his initial rating, effective from 1991, his treatment providers have changed his blood pressure medication and/or dosages on multiple occasions.

DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.

Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to DC 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104, DC 7101 (2014).  

After filing his claim for increased rating, the Veteran was afforded a VA examination in January 2011.  The course of the hypertension since onset was noted to be intermittent with remissions.  He currently was on an ACE inhibitor, calcium channel blocker, and Thiazide diuretics.  The side effects of the current medication were water retention and swelling of the feet.  There was a history of nosebleed and headaches associated with the hypertension.  The symptoms of possible complications were fatigue, weakness, nausea, vision changes, and orthopnea.  On examination, his blood pressure was 124/70, 118/62, and 118/66.  The examiner continued the diagnosis of essential hypertension.  The effects on his occupation were the requirement of assignment to different duties, increased tardiness, and increased absenteeism.  He had subjective decreased concentration, decreased mobility, lack of stamina, weakness or fatigue, and pain.  His usual daily activities were affected in that he had been unable to do yardwork for the past couple of years and experienced occasional shortness of breath.  

The Veteran was afforded another VA examination in December 2012.  The Veteran was noted to be on continuous medication for the hypertension, including amlodipine and lisinopril.  The Veteran was noted not to have a history of diastolic blood pressure of 100 mm or more.  The examiner noted blood pressure readings of 132/70, 132/80, and 150/90.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the hypertension.  The examiner also noted that the hypertension did not impact the Veteran's ability to work.

A July 2014 statement from the Veteran's representative claimed that although blood pressure had been controlled by medication, changes and increases in his medication evidenced that the hypertension was worsening.  The representative contended that, "his condition has worsened is a roadmap shown by his medication chart.  This is not inclusive of current rating."

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's hypertension does not warrant a rating greater than the currently assigned 10 percent rating.  See 38 C.F.R. § 4.7.  In reaching that decision, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  In this case, however, a higher rating under DC 7101 is not warranted because the evidence does not indicate that the Veteran has diastolic pressure predominantly greater than 110 or systolic pressure greater than 200.  

Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to cardiovascular or ocular conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. §§ 4.79, DCs 6000-6092; 4.104, DCs 7000-7123 (2014).  Although the January 2011 VA examiner indicated that certain symptoms were possible complications, including fatigue, weakness, nausea, vision changes, and orthopnea, the December 2012 VA examiner specifically concluded that the Veteran did not have any pertinent physical findings, complications, conditions, signs or symptoms related to the hypertension.  The Board finds the definitive conclusions of the December 2012 VA examiner of greater probative weight than the speculative opinion raised in the January 2011 VA examination report.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

The Board acknowledges that the January 2011 VA examiner found that the Veteran's hypertension medication resulted in side effects of water retention and swelling of the feet.  The Board acknowledges these symptoms, but finds no evidence of a resulting diagnosed disability or decrease in functioning for which a separate or higher rating could be applied.  See 38 C.F.R. §§ 4.71a, DCs 5270-5274, 5276-5284; 4.104, 7120-7121.

The Board has considered the arguments of the Veteran's representative that the increased number of and/or change in medications to control the Veteran's blood pressure demonstrates a worsening of his condition.  To the extent that such a worsening may have occurred, the objective evidence does not indicate that the Veteran's current and corrected blood pressure condition meets the above-discussed requirements for an increased rating at any point during the appeal period.  The use of medication to manage blood pressure symptoms is specifically contemplated in the current 10 percent rating.  Significantly, the Veteran does not argue and the medical evidence does not otherwise suggest that even prior to the increase in medications that his blood pressure reached the level required for an increased rating.  Thus, there is no lay or medical evidence to support a rating greater than 10 percent under DC 7101.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's hypertension for any period of this appeal.  Furthermore, the Board concludes that in light of the consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point, that staged ratings are not for application.  Hart, 21 Vet. App. at 505.

Left and Right Hallux Valgus

The Veteran's right and left foot hallux valgus deformities are rated as noncompensable and 10 percent, respectively, under DC 5280.  The Veteran claims that the current ratings do not accurately reflect the true nature and degree of his disabilities.  Specifically, the Veteran alleges that his condition results in pain with extended standing or walking, as well as swelling of the feet and ankles.  The Veteran also has a separate 50 percent disability rating for bilateral pes planus.

DC 5280 provides only for a 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, due to an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

The word "severe" is not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Veteran submitted his claim for increased ratings in October 2010.  In the year prior to filing his claim for increased ratings, the Veteran had ongoing treatment for gouty arthropathy and tenosynovitis that resulted in pain and swelling in the ankles.  

After filing his claim for increased rating, the Veteran was afforded a VA examination in January 2011.  The Veteran reported continued bilateral foot pain that he rated as 5 out of 10 in severity that would increase to "past 10/10."  Most of the pain was in the bilateral great toes of the metatarsophalangeal joints.  The Veteran had undergone a bunionectomy to the left great toe, but had no surgery to the right foot.  The Veteran treated the pain with Tylenol, but received no relief.  He used bilateral custom orthotics, but could only walk about 100 yards and stand for 10 minutes before needing to rest his feet.  His activities of daily living were occasionally affected, during which time his wife would assist him in getting into and out of the shower, as well as in dressing.  At work, his supervisory job had required a lot of walking and he had transferred to a predominantly sitting position due to his feet.  The right foot was worse than the left foot.  There was occasional swelling.  He denied giving way.  

On examination, the Veteran's gait was slightly antalgic, but he had normal shoe wear patterns.  There was no evidence of abnormal weightbearing.  The Achilles was straight and nontender with or without weightbearing.  The Veteran could heel and toe walk, but complained of pain in the left great toe with toe walking.  The Veteran reported no pain during range of motion testing of the right or left great toes.  There was no additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing, but the Veteran did report increased pain on repetitive motion testing.  The left hallux valgus deformity had been corrected and there was 10 degrees of angulation in the right hallux valgus.

The Veteran was afforded another VA foot examination in December 2012.  The Veteran reported swelling in both feet, which he treated with compression stockings.  He had bilateral foot pain that was accentuated with use.  There was pain on manipulation and swelling of both feet that was accentuated with use.  The Veteran described left lower extremity medial thigh pain and lower leg pain, as well as nocturnal cramping of both feet.  The Veteran reported that he had taken off five days in the previous year due to his feet.  The Veteran had bilateral metatarsalgia.  As to the hallux valgus, the examiner indicated that the Veteran experienced mild to moderate symptoms bilaterally.  The Veteran had undergone the surgical equivalent to metatarsal head resection on the left, but no surgery on the right.  
Initially, the Board notes that the Court of Appeals for Veterans Claims (Court) recently held in Copeland v. McDonald, -- Vet. App. --, 2015 WL 3903356 (Vet. App., June 25, 2015) that "when a condition is specifically listed in [VA's scheduled for rating disabilities], it may not be rated by analogy."  Id. at 3.  "In other words, '[a]n analogous rating... may be assigned only where the service-connected condition is 'unlisted.'"  Id. at 2 (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).  As hallux valgus is specifically listed in DC 5280, applying another foot DC by analogy (such as DC 5284 for other injuries of the foot), in order to provide the Veteran with a higher rating, is not permitted.  

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's right and left hallux valgus deformities do not warrant ratings greater than the current noncompensable (right) and 10 percent (left) disability ratings.  See 38 C.F.R. § 4.7.  In reaching that decision, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  

As to the left foot hallux valgus, the Veteran is in receipt of the highest rating available under DC 5280.  As to the right foot hallux valgus, the Board concludes that a 10 percent rating under DC 5280 is not warranted.  The Veteran has not undergone a resection of the metatarsal head and the evidence of record does not reflect that his right foot hallux valgus deformity is the equivalent to amputation of the right great toe.  The right hallux valgus deformity clearly causes the Veteran significant pain and contributes to his difficulty with extended walking and standing.  That said, he retains motion in his right great toe, albeit with noted pain on repetitive motion, and he has not reported any giving way or instability associated with the right great toe.  The December 2012 VA examination report specifically found the disability to be mild to moderate in nature and not equivalent to amputation of the toe.    

As DC 5280 is not predicated on a limited range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (pertaining to functional loss due to pain, fatigability, etc.), are not for application when rating under that DC.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).
The Board has considered whether separate disability ratings for the feet are warranted.  As noted above, the Veteran is separately service-connected for pes planus, for which he is in receipt of a 50 percent disability rating.  To the extent that he experiences pain in other areas of the foot, marked pronation, plantar fasciitis, misalignment of the Achilles tendon, and similar problems, the issues are contemplated in his 50 percent rating for pes planus under DC 5276.  

The Board also notes that the December 2012 VA examination report included a diagnosis of metatarsalgia, which is pain in the metatarsal region of the foot.  The Board further notes that some of the Veteran's reported pain may be due to metatarsalgia, which has a maximum rating of 10 percent.  38 C.F.R. § 4.71a, DC 5279.  Although possibly medically related to the Veteran's service-connected hallux valgus and pes planus, metatarsalgia has not been specifically granted service connection either as a direct result of service or secondary to hallux valgus or pes planus.  Symptoms attributable to nonservice-connected disabilities generally may not be considered in evaluating the service-connected disability under consideration.  See 38 C.F.R. § 4.14.  However, in a case such as this, in which, given the nature of the symptoms, there is likely some overlap, and no physician has indicated that it is possible to separate the symptoms and effects of other disabilities affecting the Veteran's feet, the Board has, consistent with the reasonable doubt doctrine, attributed all of the Veteran's reported symptoms to service-connected hallux valgus (and pes planus).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 181, 183 (1998).

The Board finds no other basis on which to apply separate ratings under the applicable DCs pertaining to the feet.  The Veteran does not have weak foot, claw foot, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DCs 5277, 5278, 5281-5283.

Finally, as to the Veteran's reported swelling of the feet and ankles, such problems have been specifically attributed by various medical providers to his hypertension medication and nonservice-connected gouty arthropathy and tenosynovitis.  The Board finds these medical attributions of far greater probative value than the lay assertions of the Veteran and his representative, given the greater knowledge, training, and experience of the medical providers.  

In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's right foot hallux valgus deformity or a rating greater than 10 percent for his left foot hallux valgus deformity.  Furthermore, the Board concludes that in light of the consistent symptomatology during this appellate period and the absence of the necessary criteria for higher ratings at any point, that staged ratings are not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left great toe scar, hypertension, and bilateral hallux valgus disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left great toe scar, hypertension, and bilateral hallux valgus disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, as to the left great toe scar, the Veteran reports scar tenderness that makes it extremely difficult to wear shoes and socks.  This is precisely the symptomatology contemplated in his 10 percent rating under DC 7804.  As to the hypertension, the Veteran's 10 percent rating for hypertension under DC 7101 fully contemplates his elevated systolic and diastolic blood pressure and the potentially related symptoms of dizziness and fatigue.  To the extent that the Veteran experiences swelling of the lower extremities as a result of his hypertension medication, the Veteran has not argued how such symptoms results in an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization and there is no evidence to suggest that lower extremity swelling results in such an exceptional disability picture that the available schedular rating for the hypertension is inadequate.  As discussed above, the symptoms of headaches and nosebleeds (which have been noted by history only) are referred herein to the RO for consideration as to whether separate ratings are warranted.  As to the right and left foot hallux valgus deformities, the Veteran reports pain and swelling of the extremities that he attributes to the hallux valgus.  As discussed above, swelling of the lower extremities has not been attributed to the hallux valgus deformities by any medical professional and, instead, has been attributed to the Veteran's hypertension medication and nonservice-connected disabilities.  As to the pain reported in the great toes, this is the type of symptomatology contemplated under DC 5280.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal (both herein and those adjudicated in a separate decision, as noted above), has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as will be discussed in greater detail below, the Board finds that the issue of entitlement to TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That said, claims for TDIU and the underlying increased rating claims may be adjudicated separately.  Id.


ORDER

Entitlement to an initial rating of 10 percent for scar, left great toe, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a compensable rating for hallux valgus, right foot, is denied.

Entitlement to a rating in excess of 10 percent for hallux valgus, left foot, is denied.


REMAND

The Board notes that in a July 2014 statement, the Veteran's representative indicated that the Veteran, "has continuous pain of the Left Great Toe scar, Left and Right foot pain and Hypertension which have a negative impact on his ability to secure or maintain gainful employment."  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  In light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  After conducting any additional development deemed necessary, adjudicate the Veteran's TDIU claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


